
	
		I
		111th CONGRESS
		1st Session
		H. R. 4125
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Nye (for himself,
			 Mr. Ellsworth,
			 Ms. Velázquez,
			 Mr. Schrader,
			 Mr. Altmire,
			 Ms. Clarke,
			 Mrs. Kirkpatrick of Arizona,
			 Ms. Bean, and
			 Mrs. Dahlkemper) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to improve services for
		  small business concerns owned and controlled by service-disabled veterans, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Service Disabled Veteran-Owned Small Business Procurement
			 Reform Act of 2009.
		2.Procurement
			 reform relating to small business concerns owned and controlled by
			 service-disabled veteransThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended—
			(1)by redesignating
			 section 44 as section 45; and
			(2)by inserting after
			 section 43 the following:
				
					44.Procurement
				reform relating to small business concerns owned and controlled by
				service-disabled veterans
						(a)Penalties for
				misrepresentationWhoever
				misrepresents the status of any concern or person as a small business
				concern owned and controlled by service-disabled veterans in order to
				obtain for oneself or another any contract under section 36 shall be subject to
				the penalties specified in section 16(d).
						(b)Office of
				Service Disabled Veteran-Owned Small Business Procurement
							(1)EstablishmentThe
				Administrator shall establish within the Administration an Office of Service
				Disabled Veteran-Owned Small Business Procurement (in this subsection referred
				to as the office) to carry out the duties specified in paragraph
				(3).
							(2)Deputy Associate
				AdministratorThe Administrator shall appoint a Deputy Associate
				Administrator to be the head of the office.
							(3)DutiesThe
				duties of the office are the following:
								(A)Provide oversight
				with respect to the procurement program for small business concerns owned and
				controlled by service-disabled veterans established under section 36.
								(B)Report to the
				Administrator on the performance of such program.
								(c)Office of
				Service Disabled Veteran-Owned Small Business Development
							(1)EstablishmentThe
				Administrator shall establish within the Administration an Office of Service
				Disabled Veteran-Owned Small Business Development (in this subsection referred
				to as the office) to carry out the duties specified in paragraph
				(3).
							(2)Deputy Associate
				AdministratorThe Administrator shall appoint a Deputy Associate
				Administrator to be the head of the office. Such Deputy Associate Administrator
				shall report to the Associate Administrator for Veterans Business Development
				appointed under section 4(b)(1).
							(3)DutiesThe duties of the office are the
				following:
								(A)Promote business opportunities for small
				business concerns owned and controlled by service-disabled veterans.
								(B)Establish a database of small business
				concerns owned and controlled by service-disabled veterans.
								(C)Establish
				eligibility criteria for the inclusion of small business concerns in the
				database under subparagraph (B).
								(D)Update at least
				every 3 months the database under subparagraph (B).
								(d)Veterans
				procurement specialists
							(1)AppointmentThe
				Administrator shall appoint in each regional office of the Administration a
				veterans procurement specialist.
							(2)DutiesA
				veterans procurement specialist shall—
								(A)assist the Deputy Associate Administrator
				appointed under subsection (a)(2) to provide oversight with respect to the
				procurement program for small business concerns owned and controlled by
				service-disabled veterans established under section 36; and
								(B)assist the Deputy Associate Administrator
				appointed under subsection (b)(2) to promote business opportunities for small
				business concerns owned and controlled by service-disabled veterans.
								(e)Protest of
				contractsA small business
				concern owned and controlled by service-disabled veterans may protest to the
				Administrator the awarding of any contract pursuant to section
				36.
						.
			
